Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 1 of 8 Page ID #:460




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Zeller (Bar No. 196417)
   2  michaelzeller@quinnemanuel.com
   3  865 South Figueroa Street, 10th Floor
     Los Angeles, California 90017-2543
   4 Telephone: (213) 443-3000
     Facsimile: (213) 443-3100
   5
   6 Attorney for Defendants
     BangBros.com Inc. and Multi Media, LLC
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10 DENIECE WAIDHOFER, an                         Case No. 2:20-cv-06979
    individual; MARGARET MCGEHEE,
 11 an individual; and RYUU LAVITZ,               DEFENDANTS MULTI MEDIA
    LLC, a Massachusetts limited liability        LLC AND BANGBROS.COM INC.’S
 12 company;                                      OPPOSED EX PARTE
                                                  APPLICATION FOR ORDER
 13                Plaintiffs,                    COMPELLING PRODUCTION OF
                                                  COPYRIGHT REGISTRATIONS
 14        vs.                                    AND DEPOSIT MATERIALS
 15 CLOUDFLARE, INC., a Delaware                         [DISCOVERY MATTER]
    corporation; BANGBROS.COM, INC.,
 16 a Florida corporation; SONESTA                Complaint Filed:       August 3, 2020
    TECHNOLOGIES, INC., a Florida                 FAC Filed:             November 4, 2020
 17 corporation; MULTI MEDIA LLC, a               Trial Date:            None
    California limited liability company;
 18 CRAKMEDIA INC., a Canadian                    Judge: Hon. Alka Sagar
    corporation; and JOHN DOES 1-21, as-
 19 yet unidentified individuals,
 20                 Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
                                                                         Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 2 of 8 Page ID #:461




   1 TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS
   2 OF RECORD:
   3        PLEASE TAKE NOTICE that Defendants Multi Media LLC and BangBros.com
   4 Inc. (collectively the “Advertiser Defendants”) will, and hereby do, apply ex parte (the
   5 “Application”) for an order compelling plaintiffs Deniece Waidhofer, Margaret
   6 McGehee, and Ryuu Lavitz LLC (collectively “plaintiffs”) to produce the copyright
   7 registrations on which they purport to base their claims of copyright infringement.
   8        The Application is based on this Notice of Ex Parte Application, the
   9 Memorandum of Points and Authorities attached hereto, the Declaration of Michael T.
 10 Zeller filed concurrently herewith, all materials incorporated or relied upon in it,
 11 matters of which this Court may take judicial notice, and any and all other materials the
 12 Court deems proper.
 13         Pursuant to Local Rule 7-19, after extensive unsuccessful efforts to resolve the
 14 issue raised by this ex parte, the Advertiser Defendants’ counsel contacted plaintiffs’
 15 counsel by email communications and then by telephone voicemails on November 10,
 16 2020 to advise counsel of the date and substance of the proposed ex parte application,
 17 as set forth in the Declaration of Michael T. Zeller, filed herewith. Plaintiffs have
 18 stated that they intend to oppose the application.
 19
       DATED: November 10, 2020             QUINN EMANUEL URQUHART &
 20                                         SULLIVAN, LLP
 21
                                            By          /s/ Michael T. Zeller
 22                                               Michael T. Zeller
 23                                               Attorney for Defendants Multi Media
                                                  LLC and BangBros.com Inc.
 24
 25
 26
 27
 28

                                              -2-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 3 of 8 Page ID #:462




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2                                 Preliminary Statement
   3        Plaintiffs have sued the Advertiser Defendants for copyright infringement. Black
   4 letter law requires dismissal of a copyright suit by a plaintiff who had not properly
   5 registered the allegedly infringed works before filing suit. Yet, remarkably, plaintiffs
   6 here both failed to attach their purported copyright registrations and associated deposit
   7 materials to their complaint and now refuse to turn them over by a date certain. Indeed,
   8 plaintiffs have given various conflicting, evolving excuses for their stonewalling, but
   9 none of them justifies their withholding of these central documents. Plaintiffs’ dilatory
 10 tactics are unfairly prejudicing the Advertiser Defendants in multiple respects,
 11 including their ability to prepare their motion to dismiss, which is currently due on
 12 November 18, 2020, to formulate document requests and other written discovery, to
 13 take and defend depositions, and to otherwise prepare their defenses in this action.
 14         As a result, the Advertiser Defendants have been left with no choice but to seek
 15 relief on an ex parte basis. Absent an Order promptly compelling the production of the
 16 registrations and deposit materials, the Advertiser Defendants will be denied their
 17 rightful ability to use them in their motion to dismiss, which is due on November 18,
 18 2020. Also absent the requested Order, the Advertiser Defendants will not have these
 19 indispensable documents to proceed with discovery and otherwise defend this case.
 20 Indeed, underscoring the bad faith of their delay tactics here, plaintiffs are demanding
 21 that the Advertiser Defendants produce witnesses for deposition while simultaneously
 22 refusing to turn over the copyright registrations and deposit materials that are necessary
 23 for those depositions to even proceed.
 24         The Advertiser Defendants respectfully ask that the Court order plaintiffs to
 25 immediately produce all purported copyright registration certificates and all deposit
 26 materials on which they purport to rely in this litigation.
 27
 28

                                              -1-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 4 of 8 Page ID #:463




   1                                      Background
   2         On August 3, 2020, plaintiff Deniece Waidhofer filed her complaint
   3 (“Complaint”) against the Advertiser Defendants, among others.            Dkt. 1.     Ms.
   4 Waidhofer sued the Advertiser Defendants for alleged copyright infringement, RICO
   5 violations, and a grab bag of other alleged torts. Id. As the Advertiser Defendants’
   6 October 14, 2020 Motion to Dismiss (Dkt. 59) made clear, the Complaint was fatally
   7 defective. Among other deficiencies, Ms. Waidhofer had “failed to meet the basic
   8 pleading requirement[]” of alleging that she had registered the copyrights on which she
   9 purported to base her claims. Id. at 6-7; see also Fourth Estate Pub. Benefit Corp. v.
 10 Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019) (plaintiff must have been issued, not
 11 merely applied for, copyright registration before bringing suit). Indeed, Ms. Waidhofer
 12 conceded in her pleading that some of her purported registration applications were
 13 merely “pending.” Dkt. 59 at 6-7; see also Dkt. 1 ¶ 69.
 14          In response to the Advertiser Defendants’ Motion to Dismiss, Ms. Waidhofer –
 15 along with two entirely new plaintiffs—filed a First Amended Complaint (“FAC”) on
 16 November 4, 2020. Dkt. 68. In the FAC, plaintiffs allege (among other things)
 17 copyright infringement. This time, plaintiffs allege that they have been issued
 18 numerous copyright registrations. Id. ¶¶ 81-82, 99-100, and 116-117.1 But plaintiffs
 19 fail to attach any of their purported registrations or deposit materials to the FAC.
 20          The Advertiser Defendants’ counsel contacted plaintiffs’ counsel to request they
 21 provide the purported registration certificates and deposit materials that plaintiffs
 22 purport to rely upon in this case and that are prerequisites to suit. Zeller Decl., Ex. A;
 23 Fourth Estate, 139 S. Ct. at 887. Counsel for the Advertiser Defendants pointed out
 24 that Rule 26 requires plaintiffs to produce, without a discovery request, documents on
 25 which plaintiffs intend to rely to sustain their claims, which necessarily would include
 26
 27      1
          According to their allegations, the new plaintiffs’ purported registrations were
 28 allegedly issued after the original Complaint was filed. Id. ¶¶ 100, 117.

                                              -2-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 5 of 8 Page ID #:464




   1 the copyright registrations plaintiffs allege have been issued and the underlying deposit
   2 materials. Zeller Decl., Ex. A at 8-9. Plaintiffs’ counsel refused, asserting that the
   3 Advertiser Defendants could propound discovery requests asking for the purported
   4 registrations. Id. at 7. After the Advertiser Defendants pointed out that this was both
   5 incorrect under the Rules and in any event would deny the Advertiser Defendants the
   6 ability to fully prepare the motion to dismiss by the Court’s deadline and cause other
   7 delays, plaintiffs shifted to a new position—insisting that the Advertiser Defendants
   8 agree to produce documents with their initial disclosures on November 13, 2020.
   9 Although plaintiffs’ arguments were replete with irrelevancies and false equivalences—
 10 plaintiffs have no motion to dismiss coming due soon, for example—the Advertiser
 11 Defendants nevertheless agreed to produce their documents. Id. at 3. Plaintiffs then
 12 reneged on that agreement by announcing that they would comply only if a separate,
 13 unrelated defendant—Cloudflare—produced all of its documents. Id. at 2.
 14         Thus, despite the extensive efforts by the Advertiser Defendants to resolve this
 15 matter without motion practice, plaintiffs still refuse to provide their registrations and
 16 deposit materials (or even commit to a date certain as to when they will provide them)
 17 and necessitated this Application.
 18                                           Argument
 19 I.      EX PARTE RELIEF IS NECESSARY TO ENSURE THAT THE
 20         ADVERTISER DEFENDANTS CAN TIMELY FILE THEIR MOTION TO
 21         DISMISS.
 22         Ex parte relief is appropriate when “the ultimate relief requested cannot be
 23 calendared in the usual manner.” Z Best Body & Paint Shops, Inc. v. Sherwin-Williams
 24 Co., No. EDCV 16–2398–SVW (KKx), 2017 WL 3730515, at *2 (C.D. Cal. Aug. 29,
 25 2017). The moving party must show its “case will be irreparably prejudiced if the
 26 underlying motion is heard according to regular noticed motion procedures” and it “is
 27 without fault in creating the crisis that requires ex parte relief, or that the crisis occurred
 28 as a result of excusable neglect.” Id. (internal citations and quotation marks omitted).

                                              -3-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 6 of 8 Page ID #:465




   1        The Advertiser Defendants bring this ex parte Application because there is not
   2 enough time before their November 18, 2020 deadline to move to dismiss the FAC to
   3 bring a motion under the procedures set forth in Local Rule 37-3, which would permit a
   4 hearing before the Court no earlier than December 1, 2020. Without the plaintiffs’
   5 purported copyright registrations and deposit materials (if they exist), the Advertiser
   6 Defendants and the Court will be denied essential information to assess whether
   7 plaintiffs properly registered their claimed works before filing suit as required. See
   8 Fourth Estate, 139 S.Ct. at 892 (plaintiff does not meet the Copyright Act’s registration
   9 requirement “when an application for registration is filed,” but only “when the Register
 10 has registered a copyright after examining a properly filed application.”).
 11         Further, the parties had agreed to a schedule under which initial disclosures were
 12 due this week. Zeller Decl., Ex. A at 14-15. Without the purported registrations, the
 13 Advertiser Defendants will also be prejudiced in their ability to prepare their initial
 14 disclosures and otherwise defend the case. The Advertiser Defendants are not at fault
 15 for their inability to bring a normally calendared motion: plaintiffs filed their FAC on
 16 November 4, 2020, by which time it would already have been impossible for the
 17 Advertiser Defendants to obtain a court order that plaintiffs produce the purported
 18 registration materials in time to move to dismiss by the November 18, 2020 deadline to
 19 do so (see Fed. R. Civ. P. 15(a)(3)) or prepare their initial disclosures in accordance
 20 with the agreed-upon schedule.
 21 II.     PLAINTIFFS’        REFUSALS        TO     PRODUCE        THE     PURPORTED
 22         REGISTRATIONS ARE BASELESS
 23         Plaintiffs’ refusal to produce their purported copyright registrations and deposit
 24 materials contradicts both the letter and the spirit of Rule 26. The very purpose of Rule
 25 26 is to require parties to provide certain information and produce certain documents
 26 “without awaiting a discovery request.” Fed. R. Civ. P. 26(a)(1)(A). Among the
 27 categories of required disclosures is “a copy—or a description by category and
 28 location—of all documents … that the disclosing party has in its possession, custody, or

                                              -4-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 7 of 8 Page ID #:466




   1 control and may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii).
   2 And, under binding Supreme Court authority, there can be no copyright lawsuit without
   3 an issued copyright registration before that suit is filed. Fourth Estate, 139 S.Ct. at
   4 892. The plaintiffs’ purported copyright registrations and deposit materials are
   5 accordingly directly relevant to the Advertiser Defendants’ motion to dismiss for failure
   6 to properly state a claim, which is due shortly.2
   7          Plaintiffs have no colorable basis for refusing to produce documents so
   8 foundational to their case.3     Indeed, there is ample reason to believe plaintiffs are
   9 hiding these documents (to the extent they exist) because they will conclusively show
 10 that they were not properly obtained prior to the filing of the FAC. See Dkt. 68, ¶¶ 100,
 11 117 (suggesting that plaintiffs are relying upon untimely copyright registrations). And
 12 if plaintiffs can refuse to provide such basic materials, or insist they will provide them
 13 only if an entirely unrelated defendant such as Cloudflare must agree to plaintiffs’ also
 14 entirely unrelated discovery demands (Zeller Decl., ¶ 7; Ex. A at 1-2), plaintiffs will be
 15
 16       2
             Plaintiffs will likely argue the Advertiser Defendants may not or do not need
 17    such evidence to prepare a motion to dismiss. See Zeller Decl., Ex. A at 2, 7. Any
       such contention fails: under the incorporation by reference doctrine, a court
 18    analyzing a Rule 12(b)(6) motion may consider a document not attached to the
 19    complaint “if the plaintiff refers extensively to the document or the document forms
       the basis of the plaintiff's claim.” U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
 20    As is indisputable here, the purported registrations that plaintiffs refuse to turn over
 21    are repeatedly referred to and relied upon in plaintiffs’ FAC. Dkt. 68, ¶¶ 1, 7, 9, 12,
       22-23, 73, 81-84, 87-98, 100-11, 117-20, 124-26, 134, 186, 194-95, 224-25, 232,
 22    302, 305, 319-29.
 23       3
              In correspondence (Zeller Decl., Ex. A at 11), plaintiffs attempted to rely on
 24    Masterson v. Walt Disney Co., No. 18-CV-5966 MWF (PLAx), 2019 WL 1581400,
       at *5 (C.D. Cal. Jan. 29, 2019), for the idea that a plaintiff need not provide copies
 25    of its purported copyright registrations, but that case pre-dates Fourth Estate.
 26    Plaintiffs also ignore the subsequent history of the same case, in which the court
       (post-Fourth Estate) allowed the plaintiff to proceed only because she had by that
 27    point filed copies of her registrations. Masterson v. Walt Disney Co., No. CV 18-
 28    5966-MWF (PLAx), 2019 WL 2879877, at *5 (C.D. Cal. May 8, 2019).

                                               -5-                        Case No. 2:20-cv-06979
                  ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
Case 2:20-cv-06979-FMO-AS Document 79 Filed 11/10/20 Page 8 of 8 Page ID #:467




   1 rewarded here for tying up this case and disregarding their basic obligations by simply
   2 demanding whatever conditions they can contrive, no matter how irrelevant or improper
   3 those conditions are. Taken alone, and certainly taken together, plaintiffs’ refusals and
   4 shifting, baseless excuses amount to bad faith. See Shame On You Productions, Inc. v.
   5 Banks, 893 F.3d 661, 668 (9th Cir. 2018) (affirming district court ruling that plaintiff
   6 acted in bad faith by failing to produce copyrighted material in required initial
   7 disclosures and concluding that plaintiff’s “primary motivation” was “draining
   8 Defendants’ resources in order to force a settlement.”).
   9                                       Conclusion
 10         For the foregoing reasons, the Advertiser Defendants respectfully request that the
 11 Court order plaintiffs to immediately produce the copyright registrations and
 12 underlying deposit materials referenced in their First Amended Complaint.
 13
 14 DATED: November 10, 2020                QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
 15
 16                                         By           /s/ Michael T. Zeller
                                                   Michael T. Zeller
 17
                                                   Attorney for Defendants Multi Media
 18                                                LLC and BangBros.com Inc.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -6-                        Case No. 2:20-cv-06979
                 ADVERTISER DEFENDANTS’ OPPOSED EX PARTE APPLICATION TO COMPEL PRODUCTION
